Citation Nr: 1644302	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for chloracne, to include as due to Agent Orange exposure.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1968 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in February 2009 that, inter alia, (1) declined to reopen a claim of service connection for chloracne, (2) denied service connection for PTSD, and (3) denied service connection for a head injury.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran indicated in a December 2011 statement that he will begin receiving Social Security Administration (SSA) disability benefits.  While the Board notes that a formal finding of unavailability of SSA records was made in March 2010, the Veteran provided the statement that he would be receiving SSA benefits after this formal finding was made.  Therefore, the claims file does not contain any records from SSA.  As (1) SSA records are constructively of record, (2) medical records underlying an award of SSA disability benefits may contain pertinent information, and (3) the SSA records upon which the more recent SSA benefits were granted may indeed be available, these records must be obtained (regardless of the fact that reopening of the chloracne claim was previously denied).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from SSA complete copies of all records pertaining to the Veteran's claims for SSA disability benefits, including copies of any/all decisions allowing and/or denying him such benefits and of all medical evidence considered.  If such records are unavailable (or are not shown to have existed), it should be so noted for the record, with explanation.

2. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his (1) skin, (2) head), and (3) psychological disorders not already associated with the record, to include records at the Gainesville VA Medical Center since October 2012, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3. The AOJ should then arrange for any further development suggested by the response to the development sought above (e.g., for additional alternate source information, or an examination to secure a medical advisory opinion), and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




